Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The priority date is recognized as 08/19/2019, in relation to JP2019-147934.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 was considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “acquisition device” and “information processing apparatus”  

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
The corresponding structure for “acquisition device” was found in Paragraph [0024] (“The acquisition terminal 11 includes a microcomputer 11 a that controls the acquisition terminal 11, a transceiver 11b connected to the microcomputer 11a, and an input and output unit 11c. The buses 53 of the vehicle-mounted network 51 are connected to the transceiver 11b and the GPS receiver 12 and the communicator 13 are connected to the input and output unit 11e. … Note that, the acquisition terminal 11 is an example of an "acquisition device" according to an aspect of the disclosure.” – Examiner is interpreting the device in total to be a generic computing device). The corresponding structure for “Information processing apparatus” was found in Paragraph [0043], (“In this case, the server apparatus is an example of an "information processing apparatus" according to an aspect of the disclosure.” – Examiner is interpreting the apparatus to be a server.) 
Claim Rejections - 35 USC § 101
Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1, 
	Step 1:
	Claim 1 describes a “a method” and thus falls under the statutory category of a method
	Step 2(a), Prong I:
	Independent Claim 1 includes limitations that recite an abstract idea (bolded below):
Claim 1 Recites:
Regarding Claim 1,
Galasso discloses the following limitations,
A proposing method of proposing tuning of a vehicle, the method comprising: 
A step of acquiring information about the vehicle by using an acquisition device installed in the vehicle when the vehicle is driven by a driver,
and a step of determining driving characteristics of the driver based on the information about the vehicle and proposing the tuning of the vehicle appropriate for the driver. 
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitations in the human mind. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	There are no additional limitations beyond the above noted abstract idea.
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, no further elements remain. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. However, because there are no additional limitations, the claim is ineligible.

Regarding Claim 2,
	The claim that depends on Claim 2 has been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. Dependent Claim 2, when analyzed individually and in combination, are held to be patent eligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim establish practical integration of the abstract idea. The additional limitations specific specify physical operations carried out as a result of the mental process of Claim 1. As it stands, these claims are still rejected for being dependent upon a claim rejected under 35 U.S.C. 101, however, such limitations would be allowable under 35 U.S.C. 101 if such information was applied within the primary independent claim. 

Regarding Claim 3,
	Step 1:
	Claim 3 describes a “a proposing system” and thus falls under the statutory category of an apparatus.
	Step 2(a), Prong I:
	Independent Claim 3 includes limitations that recite an abstract idea (bolded below):
Claim 3 Recites:
Ette discloses the following limitations,
A proposing system for proposing tuning of a vehicle, the system comprising:
an acquisition device configured to acquire information about the vehicle when the vehicle is driven by a driver
the acquisition device being installable in the vehicle;
and an information processing apparatus for determining driving characteristics of the driver based on the information about the vehicle and proposing the tuning of the vehicle appropriate for the driver.
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea, underlined above, are “acquisition device”, specifically an “acquisition device being installable in the vehicle”, and “an information processing apparatus”. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the process of Claim 1 via generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is “acquisition device”, specifically an “acquisition device being installable in the vehicle”, and “an information processing apparatus” - These limitations merely apply the mental processes of Claim1 via generic computer elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The physical components constitute basic computer technology that is commonly used in vehicle control methods. The claim is ineligible.

Regarding Claim 4,
	The claim that depends on Claim 3 has been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. Dependent Claim 4, when analyzed individually and in combination, are held to be patent eligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim establish practical integration of the abstract idea. The additional limitations specific specify physical operations carried out as a result of the mental process of Claim 1. As it stands, these claims are still rejected for being dependent upon a claim rejected under 35 U.S.C. 101, however, such limitations would be allowable under 35 U.S.C. 101 if such information was applied within the primary independent claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galasso (US 10036443 B2), herein after referred to simply as Galasso. 

Regarding Claim 1,
Galasso discloses the following limitations,
A proposing method of proposing tuning of a vehicle, the method comprising: (Abstract, “A method for adjusting a suspension of a vehicle may comprise receiving suspension data with a processor, calculating a suspension setting suggestion with the processor, communicating the suspension setting suggestion to a user interface device, and adjusting the suspension based on the suspension setting suggestion.”)
A step of acquiring information about the vehicle by using an acquisition device installed in the vehicle when the vehicle is driven by a driver (Column 12, Line 60 – 65: “In one embodiment, the controller 300 (such as a computer or a microcomputer) may record and evaluate the typically high frequency vehicle 100 suspension data in real time. The controller 300 may analyze parameters like sag (static ride height), rebound and compression speed, top out and bottom out events.” – wherein recording information and events is acquiring information about the vehicle)
and a step of determining driving characteristics of the driver based on the information about the vehicle and proposing the tuning of the vehicle appropriate for the driver. (Column 13, Line 18 – 28 “In one embodiment the device 500 is programmed with a data template or templates suitable for filling with data and/or calculations/suggestions from the controller 300. In one embodiment the device 500 is programmed with input templates for facilitating user input of suspension model, user weight, vehicle type, etc. as may be useful in aiding the controller to look up corresponding parameters. The controller 300 will communicate to the communication device 500 selected data or calculations (e.g. graphical, tabular, textual or other suitable format) to display to the user 600, such as suggestions for adjusting spring preload, air spring pressure (to adjust sag), rebound damping setting, compression damping setting, bottom out damper setting, etc.” wherein the suggestions are then based on the acquired information in this passage and the suggested settings constitute proposing a tuning)

Regarding Claim 3,
Galasso discloses the following limitations, 
A proposing system for proposing tuning of a vehicle, the system comprising: (Abstract, “A method for adjusting a suspension of a vehicle may comprise receiving suspension data with a processor, calculating a suspension setting suggestion with the processor, communicating the suspension setting suggestion to a user interface device, and adjusting the suspension based on the suspension setting suggestion.”)
an acquisition device 300 configured to acquire information about the vehicle when the vehicle is driven by a driver (Column 12, Line 60 – 65: “In one embodiment, the controller 300 (such as a computer or a microcomputer) may record and evaluate the typically high frequency vehicle 100 suspension data in real time. The controller 300 may analyze parameters like sag (static ride height), rebound and compression speed, top out and bottom out events.”)
the acquisition device being installable in the vehicle; (Abstract, “Methods and apparatus of a system for vehicles comprising a vehicle suspension, a sensor operable to measure an operational characteristic of the vehicle suspension” wherein the sensor is installed in the vehicle.)
and an information processing apparatus 500 for determining driving characteristics of the driver based on the information about the vehicle and proposing the tuning of the vehicle appropriate for the driver. (Column 13, Line 18 – 28 “In one embodiment the device 500 is programmed with a data template or templates suitable for filling with data and/or calculations/suggestions from the controller 300. In one embodiment the device 500 is programmed with input templates for facilitating user input of suspension model, user weight, vehicle type, etc. as may be useful in aiding the controller to look up corresponding parameters. The controller 300 will communicate to the communication device 500 selected data or calculations (e.g. graphical, tabular, textual or other suitable format) to display to the user 600, such as suggestions for adjusting spring preload, air spring pressure (to adjust sag), rebound damping setting, compression damping setting, bottom out damper setting, etc.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over McLaren, Simulated Secs: How F1 teams find laptime, herein after referred to simply as McLaren, further in view of Galasso.


Regarding Claim 1,
McLaren discloses the following limitation,
A proposing method of proposing tuning of a vehicle (“The simulator will help the team to arrive at the baseline setup ahead of FP1. It will then run across the weekend, with a dedicated team at the factory patched into the engineers at the track, verifying set-up decisions taken in the garage and sometimes suggesting new directions, based on the data acquired from the car on track.” – wherein a team carries out a proposing method)
However, McLaren does not disclose the following limitations,
 the method comprising: A step of acquiring information about the vehicle by using an acquisition device installed in the vehicle when the vehicle is driven by a driver 
and a step of determining driving characteristics of the driver based on the information about the vehicle and proposing the tuning of the vehicle appropriate for the driver. 
However, this is disclosed by Galasso, which discloses such a method of acquiring information (Column 12, Line 60 – 65: “In one embodiment, the controller 300 (such as a computer or a microcomputer) may record and evaluate the typically high frequency vehicle 100 suspension data in real time. The controller 300 may analyze parameters like sag (static ride height), rebound and compression speed, top out and bottom out events.) and determining driving characteristics of the driver and proposing a tuning ((Column 13, Line 18 – 28 “In one embodiment the device 500 is programmed with a data template or templates suitable for filling with data and/or calculations/suggestions from the controller 300. In one embodiment the device 500 is programmed with input templates for facilitating user input of suspension model, user weight, vehicle type, etc. as may be useful in aiding the controller to look up corresponding parameters. The controller 300 will communicate to the communication device 500 selected data or calculations (e.g. graphical, tabular, textual or other suitable format) to display to the user 600, such as suggestions for adjusting spring preload, air spring pressure (to adjust sag), rebound damping setting, compression damping setting, bottom out damper setting, etc.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of McLaren with acquiring data using an acquisition device installed in the vehicle when the vehicle is driven by a driver, determining, and proposing steps, as taught by Galasso, as one of ordinary skill in the art could have combined these elements according to known methods in order to yield predictable result, and doing so provides accurate, real-world tunings which may improve performance of the vehicle.

Regarding Claim 2, 
The combination of McLaren and Galasso discloses all of the limitations of Claim 1. McLaren further discloses the following limitation,
further comprising a step of causing the driver to have a simulated experience of driving the vehicle after the tuning by using a driving simulator (Driver-In-Loop Simulator, “Driver-in-the-loop builds on the work done with earlier lap simulators, in which the behaviour of vehicle characteristics is represented by values in an equation, usually derived from genuine track data. In a lap simulator, a mathematically modelled driver would then ‘drive’ the car.  Replacing this with a real driver (putting a driver-in-the-loop) creates a more realistic simulation … The simulator will help the team to arrive at the baseline setup ahead of FP1.” Wherein a baseline setup is terminology used in the racing industry for a vehicle tuning, and arriving at such a setup entails having an experience with said tuning in simulation.)


Regarding Claim 3,
McLaren discloses the following limitation,
A proposing system for proposing tuning of a vehicle, (“The simulator will help the team to arrive at the baseline setup ahead of FP1. It will then run across the weekend, with a dedicated team at the factory patched into the engineers at the track, verifying set-up decisions taken in the garage and sometimes suggesting new directions, based on the data acquired from the car on track.” – wherein such organization that suggests tunings is a proposing system)
However, McLaren does not disclose the following limitations,
 the system comprising: an acquisition device configured to acquire information about the vehicle when the vehicle is driven by a driver
the acquisition device being installable in the vehicle;
and an information processing apparatus for determining driving characteristics of the driver based on the information about the vehicle and proposing the tuning of the vehicle appropriate for the driver.
However, this is disclosed by Galasso, which discloses such an apparatus for acquiring information via a controller installed in the vehicle, (Column 12, Line 60 – 65: “In one embodiment, the controller 300 (such as a computer or a microcomputer) may record and evaluate the typically high frequency vehicle 100 suspension data in real time. The controller 300 may analyze parameters like sag (static ride height), rebound and compression speed, top out and bottom out events.) and determining driving characteristics of the driver and proposing a tuning ((Column 13, Line 18 – 28 “In one embodiment the device 500 is programmed with a data template or templates suitable for filling with data and/or calculations/suggestions from the controller 300. In one embodiment the device 500 is programmed with input templates for facilitating user input of suspension model, user weight, vehicle type, etc. as may be useful in aiding the controller to look up corresponding parameters. The controller 300 will communicate to the communication device 500 selected data or calculations (e.g. graphical, tabular, textual or other suitable format) to display to the user 600, such as suggestions for adjusting spring preload, air spring pressure (to adjust sag), rebound damping setting, compression damping setting, bottom out damper setting, etc.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of McLaren with an acquisition device configured to acquire information about the vehicle when the vehicle is driven by a driver, and an information processing apparatus for determining driving characteristics of the driver based on the information about the vehicle and proposing the tuning of the vehicle appropriate for the driver, as taught by Galasso, as one of ordinary skill in the art could have combined these elements according to known methods in order to yield predictable result, and doing so provides accurate, real-world tunings which may improve performance of the vehicle. 
Regarding Claim 4,
The combination of McLaren and Galasso discloses all of the limitations of Claim 3, as shown above. McLaren further discloses the following limitation,
further comprising a driving simulator for causing the driver to have a simulated experience of driving the vehicle after the tuning  (Driver-In-Loop Simulator, “Driver-in-the-loop builds on the work done with earlier lap simulators, in which the behaviour of vehicle characteristics is represented by values in an equation, usually derived from genuine track data. In a lap simulator, a mathematically modelled driver would then ‘drive’ the car.  Replacing this with a real driver (putting a driver-in-the-loop) creates a more realistic simulation … The simulator will help the team to arrive at the baseline setup ahead of FP1.” Wherein a baseline setup is terminology used in the racing industry for a vehicle tuning, and arriving at such a setup entails having an experience with said tuning in simulation.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        



/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666